Citation Nr: 1806787	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-20 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for right upper extremity peripheral neuropathy.

3.  Entitlement to service connection for left upper extremity peripheral neuropathy.

4.  Entitlement to service connection for right lower extremity peripheral neuropathy.

5.  Entitlement to service connection for left lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from March 1971 to August 1979.

This appeal to the Board of Veterans' Appeals (Board) is from August 2011 and April 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right knee disability and peripheral neuropathy of the bilateral upper and lower extremities, respectively.

In September 2015, the Board remanded entitlement to service connection for a right knee disability for additional development, and it has now returned to the Board.  Also in that decision, the Board denied service connection for peripheral neuropathy of all extremities, which the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2016, the Court granted a Joint Motion for Remand (JMR) and sent these issues back to the Board for further consideration.  Subsequently, in January 2017, the Board remanded peripheral neuropathy for additional development, and these issues have also returned to the Board for consideration.  Unfortunately, still further development is required for all issues, as described below.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board regrets the delay this additional remand will cause, but it is necessary to ensure the Veteran's due process rights are protected.

As pointed out by the Veteran's attorney, the medical opinions of record are not adequate for adjudication. 
 
In regard to his right knee, the VA examiners did not appear to consider the Veteran's lay statements.  He has asserted having persistent weakness in his knee since his injury and treatment during service, but both the July 2011 and the April 2017 VA examiners rely on an absence of written documentation to opine against the claim.  This is an insufficient basis to deny service connection.  A supplemental opinion must be obtained.  

The Board notes the Veteran has reported he failed a reenlistment examination in 1981 because of his right knee.  This examination report is not included among his STRs.  The record shows that all available records have been forwarded to VA, but the Veteran should be given an opportunity to provide a copy of any records he has in his possession.

In regard to his peripheral neuropathy of the bilateral upper and lower extremities, the current opinion is not adequate.  The Veteran's statements regarding symptoms in service, which he thought were frostbite, were not addressed.  No opinion on whether exposure to herbicides directly caused his peripheral neuropathy was provided.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran also argues that medications for heart disease cause symptoms of paresthesia, which manifests similarly to neuropathy.  He asserts that the VA examiner should have considered whether any of the medications for his service-connected coronary artery disease caused or aggravated his peripheral neuropathy.  On remand, these opinions shall be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that the 1981 re-enlistment physical that he has referred to in statements to VA (for example, in August 2012) is not of record, and ask him to provide any copies or additional evidence of this physical that he has in his possession.

2.  Ensure that updated VA treatment records are associated with the claims file.

3.  After completing steps 1 and 2, schedule an examination with an appropriate physician for an opinion on whether it is as likely as not (at least 50 percent probability) that the Veteran's right knee disabilities are related to his service.  The examiner is asked to review the file prior to opining, and to elicit a detailed history from the Veteran on the onset and persistent nature of his symptoms.

The Veteran's STRs show that he had knee pain in May 1971.  He then injured his knee in or around March 1974 in a motorcycle accident.  X-rays at that time were unremarkable.  His knee continued to give him trouble in August 1974 and he was diagnosed with ligament strain.  He asserts that he had persistent feelings of weakness following the injury up to the present, and that he was found unqualified to enter service due to his knee when he attempted to reenlist in 1981.  The Board notes this record is not currently among his STRs but that is not dispositive of the issue.

All opinions must be supported with explanation.
 
4.  After completing steps 1 and 2, schedule the Veteran for an examination with an appropriate physician for an opinion as to whether it is as likely as not (at least 50 percent probability) that peripheral neuropathy of any extremity is related to service.  The examiner is asked to review the claims file and the relevant literature prior to opining.

The Veteran is confirmed to have served in the Republic of Vietnam, and is presumed to have been exposed to herbicides.  The examiner is asked to provide an opinion as to whether it is as likely as not that his peripheral neuropathy was caused by this exposure.  In support of his argument, the Veteran points to a February 2010 VA treatment record, wherein the physician described that the Veteran's symptoms were of unclear etiology.  

He also asserts that he developed symptoms while in service, while stationed in Fort Riley, Kansas.  He testified that had what he referred to as frostbite symptoms, which have persisted to the present.  He was stationed in Kansas after his service in Vietnam.  The examiner is asked to elicit from the Veteran a detailed history of the onset and persistent nature of his symptoms, and provide an opinion on whether it is as likely as not that his peripheral neuropathy incepted while in service.

The Veteran is service-connected for coronary artery disease.  He asserts that medications for CAD cause paresthesia and symptoms that are similar to peripheral neuropathy.  The Board notes that his peripheral neuropathy is manifested by paresthesias and/or dysesthesias, as set forth in the April 2017 VA examination.  The examiner is asked to provide an opinion on whether it is as likely as not that any of the medications the Veteran takes or has taken for CAD have caused or aggravated his peripheral neuropathy.  ("Aggravated" means to cause any increase in severity that is beyond the normal progression of the disability).

All opinions are to be supported with explanation.

5.  After completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If any benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).
 




